DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 and 14 are objected to because of the following informalities:
"said one degree of freedom" in line 9.
“method” in line 2 of claim 18 should read “the method” in order to maintain proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




In lines 11-12 of claim 1 and lines 9-10 of claim 14 the phrase “inertial force that is equal to or greater than any aerodynamic force generated by the body” is unclear rendering the limitation indefinite.
The phrase “sufficiently rapidly” in line 10 of claim 1 and line 9 of claim 14 is considered indefinite because it is unclear what constitutes “sufficiently rapidly”. In examining the application, the examiner took the meaning to be as best as could be understood, in this case to encompass any instance of a movement where the aerodynamic effects on the body in motion are less than the inertial effects of the movement of the body. 
Claims 2-13, 15-19, and 21 are rejected as being dependent on a rejected base claim. 

The term "substantially constant" in claims 6 and 7 is a relative term which renders the claim indefinite.  The term "substantially constant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the phrase “order of magnitude” in line 2. It unclear what an order of magnitude would entail, rendering the limitation indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 4343447) in view of Destuynder (US 4706902).

Regarding claim 1, Reed teaches an aircraft comprising a structure at least part of which is capable of generating aerodynamic lift (#10), and a body having a mass (#15) movably mounted to a portion of the structure (#43) by an active support (#13), wherein the active support includes an actuator (#62, #64) configured to move the body relative to the portion of the structure (column 5, lines 37-53), and a controller for controlling movement of the actuator (column 5, lines 18-21) in response to a dynamic input (column 5, lines 40-41), wherein the active support is configured to provide a range of movement for the body in at least one degree of freedom (about #59), and the actuator is configured to move the body across the entire range of movement in said one degree of freedom in a predetermined time period (column 2, lines 1-2), and wherein the actuator is configured to move the body sufficiently rapidly to generate an inertial force that is equal to or greater than any aerodynamic force generated by the body during that movement of the body (column 3, lines 40-44). 
Reed does not appear to specifically disclose the predetermined time period being less than 3 seconds. Destuynder teaches the frequency of oscillation as a function of flutter frequencies to be damped which can range from a fraction of an Hz to 15Hz (column 4, lines 38-41). It would have been 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, Examiner notes that Applicant has disclosed no particularly criticality with regard to the period being range of less than three seconds, as compared to other similar ranges, other than the fact that the duration of a typical wind gust event is typically in the region of one to five second (see para. [0053]).

Regarding claim 2, Reed teaches an aircraft according to claim 1, wherein the body includes one or more of: a wing tip fuel tank, auxiliary fuel tank, podded fuel tank, a main engine, an auxiliary power unit, a landing gear, a wing tip device or payload of the aircraft (column 1, lines 30-34).

Regarding claim 3, Reed teaches an aircraft according to claim 1, wherein the dynamic input is a signal from a sensor mounted to the aircraft (column 1, lines 54-60).

Regarding claim 4, Reed teaches an aircraft according to claim 3, wherein the sensor is one or more of: an air pressure sensor, a position sensor, an accelerometer, an air densitometer, an angle of attack vane or strain gauge. A transducer (column 1, lines 54-60) can be used to detect variations in physical quantity such as pressure or position into an electrical signal (Oxford Languages), therefore it would have been obvious to make the transducer used in active flutter suppression systems as an air pressure sensor or a strain gauge. 



Regarding claim 6, Reed teaches an aircraft according to claim 1, wherein the mass of the body is substantially constant. The system is a closed system that doesn’t lose any mass during operation (Fig. 3). 

Regarding claim 7, Reed teaches an aircraft according to claim 6, wherein the mass of the body is substantially constant either during the 3 second time period or for at least a duration of an order of magnitude greater than the 3 second time period. The system is a closed system that doesn’t lose any mass during operation (Fig. 3) which means that for any amount of time the mass would remain constant.
 
Regarding claim 8, Reed teaches an aircraft according to claim 1, wherein the body is exposed to airflow over the aircraft (Fig. 3).

Regarding claim 9, Reed teaches an aircraft according to claim 1, wherein the dynamic input is representative of an aerodynamic load or a ground load acting on the aircraft, or of an unbalanced dynamic load generated by part of the aircraft (flutter; column 1, lines 55-60).

Regarding claim 10, Reed teaches an aircraft according to claim 1, wherein the dynamic input is an aerodynamic gust load (column 3, lines 13-15: “gust load”) 



Regarding claim 12, Reed teaches an aircraft according to claim 1, wherein the aircraft has a passenger cabin, and the controller is configured to reduce the magnitude of external loads on the structure that are imparted to the passenger cabin. 
Reed does not appear to specifically disclose the type of aircraft that the invention is used with, however, passenger cabins are well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a passenger cabin on the aircraft of Reed for the predictable advantage of carrying troops in military aircraft. Because the invention is used to mitigate vibrational effects on the wing, the mitigation effects would also be applied to the rest of the aircraft, including a passenger cabin.

Regarding claim 13, Reed teaches an aircraft according to claim 1, wherein the aircraft is a fixed or rotary wing aircraft (Fig. 2).

Regarding claim 14, Reed teaches a method of reducing loads on an aircraft structure having at least a part capable of generating aerodynamic lift (wing, #10), and a body having a mass (#15) movably mounted to a portion of the structure (#43) by an active support (#13), wherein the active support includes an actuator (#62, #64) configured to move the body relative to the portion of the structure (column 5, lines 37-53), wherein the active support is configured to provide a range of movement for the body in at least one degree of freedom (about #59), and the actuator is configured to move the body across the entire range of movement in said one degree of freedom in a predetermined time period (column 2, lines 1-2),

Reed does not appear to specifically disclose the predetermined time period being less than 3 seconds. Destuynder teaches the frequency of oscillation as a function of flutter frequencies to be damped which can range from a fraction of an Hz to 15Hz (column 4, lines 38-41). It would have been obvious to one of ordinary skill in the art before the effective filing date to oscillate the object to dampen the flutter frequency and move the object in less than 3 seconds because the relevant time scale is fractions of a second. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, Examiner notes that Applicant has disclosed no particularly criticality with regard to the period being range of less than three seconds, as compared to other similar ranges, other than the fact that the duration of a typical wind gust event is typically in the region of one to five second (see para. [0053]).

Regarding claim 15, Reed teaches a method according to claim 14, wherein the dynamic input is representative of an aerodynamic load or ground load acting on the aircraft, or of an unbalanced dynamic load generated by a part of the aircraft (column 5, lines 40-44).

Regarding claim 16, Reed teaches a method according to claim 14, wherein the dynamic input is an aerodynamic gust load sensed a distance in front of and/or at any point on the aircraft (column 3, lines 13-15: “gust load”). 

Regarding claim 17, Reed teaches a method according to claim 14, which provides load alleviation for the structure of the aircraft (column 6, lines 22-24).

Regarding claim 18, Reed teaches a method according to claim 14, wherein the aircraft has a passenger cabin, and method reduces the magnitude of external loads on the structure that are imparted to the passenger cabin. 
Reed does not appear to specifically disclose the type of aircraft that the invention is used with, however, passenger cabins are well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a passenger cabin on the aircraft of Reed for the predictable advantage of carrying troops in military aircraft. Because the invention is used to mitigate vibrational effects on the wing, the mitigation effects would also be applied to the rest of the aircraft, including a passenger cabin.

Regarding claim 19, Reed teaches a method according to claim 14, wherein the dynamic input is either received from a sensor forming part of a loads alleviation system (transducer, column 1, lines 54-60) coupled to one or more flight control surfaces on the aircraft or is a pilot controlled input. 
 
Regarding claim 21, Reed teaches a method according to claim 14, wherein the body is exposed to airflow over the aircraft (Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breitbach (US 4502652) shows a method of moving a mass on a wing of an aircraft using an active support. 
Darbyshire (US 6685137) shows a moving mass inside a fuselage to assist in flight control by changing the center of gravity of the aircraft.
Makinadjian (US 7720582) shows a landing gear which is actuatable in response to aerodynamic forces detected by sensors on the aircraft. 
Heverly (US 20170088257) shows a mass which is actuated to counteract sensed vibrations in a rotorcraft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647